Citation Nr: 0520307	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
hypothyroidism, total thyroidectomy, currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from January 1990 to April 
1990 and September 1990 to September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
thyroid disability is not productive of weight gain, muscular 
weakness, or mental disturbance; no circulatory 
disorder/peripheral nerve disorder or tremor disorder has 
been medically attributed to the thyroid disability; no 
compensable residuals are associated with the 
thyroidectomy scar.


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
30 percent for service-connected hypothyroidism, total 
thyroidectomy have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.119, Diagnostic Code 7903 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The August 2003 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to an 
increased evaluation for his service-connected disability. 

The Board acknowledges that the August 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the February 
2004 rating decision and March 2004 Statement of the Case 
(SOC) issued by a Decision Review Officer, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach this decision.  The March 2004 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in September 2003.  The 
RO obtained updated treatment records from the Grand Island 
VA Medical Center (MC) as the veteran indicated that he 
continued to receive treatment from that facility.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.     


Evidence

In the veteran's claim for an increased disability rating 
filed in August 2003, he maintained that symptoms associated 
with his hypothyroidism had increased in severity.  He 
reported that he currently experienced weight gain, muscular 
weakness, and mental disturbances.  

VA treatment records dated from August 2002 to November 2003, 
included an August 2002 record that indicated that the 
veteran weighed 166.5 pounds in May 2002.  A November 2002 
record showed that the veteran denied that he had any 
complaints.  He weighed 164 pounds.  A May 2003 record noted 
that the veteran complained of "weakness/tiredness."  He 
weighed 163 pounds.  A September 2003 record indicated that 
the veteran complained of fatigue.  He weighed 159.5 pounds.  
A November 2003 follow-up record showed that the veteran 
denied that he had any complaints.  He weighed 163 pounds.  
In another record for the same day in November 2003, the 
veteran reported that he had noticed an increase in lethargy 
and somnolence in the last 60 days.  The examiner noted that 
the physical examination revealed no new findings.  The 
assessment was hypothyroidism.  

In the February 2004 Notice of Disagreement and April 2004 
Substantive Appeal, the veteran reported that with respect to 
his complaint of weight gain, he had to work very hard at 
maintaining his weight.  He indicated that he must watch his 
diet and exercise regularly.  He noted that his weight 
fluctuated "significantly" during the course of the year, 
even with diet and exercise.  He maintained that his medical 
records did not accurately reflect the "significant" weight 
gain and weight loss that he experienced throughout the 
course of a year since he only reports to the VAMC twice per 
year for an examination.  In regard to the veteran's 
complaint of muscular weakness, he contended that it was 
significant and that he must exercise regularly to keep in 
shape.  In regard to the veteran's complaint of mental 
disturbance, he related that he had experienced memory loss 
and found it more difficult for him to remember simple tasks, 
dates, and events.  He indicated that he experienced 
depression and mood swings, and that he became anxious and 
nervous very easily.   

The September 2003 VA examination report shows that the 
examiner reviewed the claims file as well as the "CPRS" 
system.  The veteran's current primary complaint was some 
stiffness over the left side of his neck when he woke up 
every morning.  He complained of constant fatigability and 
dramatic fluctuations in weight gain and weight loss.  He 
reported that he had lost and gained about 20 pounds of 
weight with fluctuations in the last year.  He complained of 
being somewhat irritable and he indicated that he vomited 
about one to two times a week.  He took 1-thyroxine daily 
except for on Sundays.  He indicated that he experienced 
somewhat discomfort in his neck with swallowing and he 
maintained that he experienced cold and heat intolerance that 
could change very dramatically and very quickly.  He related 
that "[t]hese many times [would] change" with dose 
adjustments of his thyroid medication.  He also complained of 
constipation.  

The physical examination revealed that the thyroid gland was 
not palpable but there was a "well-healed" 5-centimeter 
scar noted over the anterior lower neck.  Muscle strength was 
good in both upper and lower extremities, and the veteran 
complained of an occasional tremor.  The examiner noted that 
residuals of the veteran's thyroid disease appeared to be the 
foregoing mentioned items.  The examiner diagnosed 
hypothyroidism with multiple residuals.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected hypothyroidism, total 
thyroidectomy is currently assigned a 30 percent rating under 
Diagnostic Code 7903.  Under Diagnostic Code 7903, a 10 
percent rating is prescribed for hypothyroidism manifested by 
fatigability or where continuous medication is required for 
control.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2004).  A 
30 percent rating is prescribed for hypothyroidism manifested 
by fatigability, constipation, and mental sluggishness.  Id.  
A 60 percent is prescribed for hypothyroidism manifested by 
muscular weakness, mental disturbance, and weight gain.  Id.  
A 100 percent rating is prescribed where the disease is 
manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  Id. 


Analysis

The evidence shows that the veteran's current complaints are 
fluctuations in weight, muscular weakness, mental 
disturbance, fatigue, neck stiffness and discomfort with 
swallowing, cold and heat intolerance, tremor, and 
constipation.   

VA treatment records only show slight fluctuations in weight 
(August 2002 (May)- 166.5 pounds, November 2002- 164 pounds, 
May 2003- 163 pounds, September 2003- 159.5 pounds, November 
2003- 163 pounds) and not weight gain as contemplated under 
the rating criteria associated with a 60 percent rating under 
Diagnostic Code 7903.  While the veteran maintains that he 
must work hard at maintaining his weight, the fact remains 
that the evidence shows that he has not sustained an 
unhealthy amount of weight gain during the appeal period on 
account of his thyroid disability.  

The VA examination revealed that the veteran had good muscle 
strength, so muscular weakness has not been objectively 
demonstrated on examination notwithstanding the veteran's 
subjective complaints to the contrary.  The VA examiner 
identified no mental disturbance attributable to the thyroid 
disability.  The Board notes that the currently assigned 30 
percent rating contemplates mental sluggishness as far as the 
veteran's subjective complaints of memory loss are concerned.  
Without objective evidence of depression, mood swings, 
anxiety, nervousness, etc., attributable to the thyroid 
disability as claimed by the veteran, a 60 percent or 100 
percent rating is not for application.  VA treatment records 
similarly note no objective clinical findings of mental 
disturbance, circulatory disorder/peripheral nerve disorder, 
or tremor disorder attributable to the thyroid disability.  
VA treatment records show that the veteran complained of 
increased somnolence or sleepiness, but this is only one 
criterion out of many criteria associated with a 100 percent 
evaluation under Diagnostic Code 7903.  

For the foregoing reasons, the Board finds that the evidence 
fails to show that the overall symptomatology associated with 
the veteran's thyroid disability reflects a level of 
disability that more nearly approximates a 60 percent 
evaluation under Diagnostic Code 7903.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 30 percent 
under Diagnostic Code 7903 for service-connected 
hypothyroidism, total thyroidectomy.

As for the residual scar due to the total thyroidectomy, the 
September 2003 VA examiner described the scar as "well-
healed" measuring five centimeters (cm).    Thus, there 
continues to be no compensable residuals associated with the 
thyroidectomy scar when the current examination results are 
compared with findings reported in past VA examination 
reports dated in July 1998 ("fine transfer scar"), November 
1999 ("fine scar"), and May 2002 ("4 inch, well-healed 
scar over the neck that was not disfiguring, but was easily 
visible").  The veteran's thyroidectomy scar does not 
manifest at least one of the following characteristics of 
disfigurement:  scar 5 or more inches (13 or more cm.) in 
length; scar at least one- quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding 6 square inches (39 
square (sq.) cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches; underlying soft tissue missing in an area exceeding 6 
square inches; and skin indurated and inflexible in an area 
exceeding 6 square inches.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1 (2004).  The thyroidectomy scar is not 
unstable or painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2004).  The thyroidectomy scar 
does not produce functional impairment of the neck.  
38 C.F.R. § 4.118, Diagnostic Codes 7805 (2004).  As such, a 
separate rating under Diagnostic Codes 7800, 7803, 7804, and 
7805, is not warranted for the veteran's thyroidectomy scar.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hypothyroidism, total 
thyroidectomy causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected thyroid disability interferes with his 
employability, the currently assigned 30 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating in excess of 30 percent for service-
connected hypothyroidism, total thyroidectomy is denied. 


	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


